Citation Nr: 0730755	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-17 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition, claimed as secondary to service-connected 
residuals of a fracture to the left foot.

2. Entitlement to service connection for a left ankle 
condition, claimed as secondary to service-connected 
residuals of a fracture to the left foot.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1945 to 
November 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has current left knee and left 
ankle conditions that are the result of his service-connected 
residuals of a fracture to the left foot.  Service medical 
records, dated in April 1945, show that the veteran sustained 
a left foot fracture, and was also diagnosed with a furuncle 
and cellulitis on his left foot and leg, as the result of his 
plaster cast.  A private medical opinion, dated in August 
2004, states that the veteran received recent treatment for 
plantar faciitis and reported problems with his left foot and 
knee.  This physician opined that it was possible that the 
veteran's traumatic injury in service could be the cause of 
his current medical problems.  

A VA examination was conducted in September 2005; however, 
this examination only focused on the veteran's left foot and 
did not include an assessment as to his left knee or ankle.  
Thus, the Board finds that an additional VA examination is 
needed in order to ascertain the current condition of the 
veteran's left knee and ankle, as well as the etiology of any 
disabilities in these areas found to be present.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of his left knee and 
ankle conditions.  Prior to the 
examination, the complete claims folder 
should be made available to the examiner 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  The examiner should be requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., at least 
a 50% probability) that any left knee or 
ankle disabilities found to be present had 
their onset during service; are the result 
of any injury or disease incurred in 
service; or are related to the veteran's 
service-connected residuals of a fracture 
to the left foot.  The rationale for all 
opinions expressed should be provided.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond, 
after which the case should be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
